The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 17 has been canceled by the applicant.  Claims 1-16 and 18-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Rowitch, US 2014/0274114 A1 teaches systems, methods and devices for positioning operations based, at least in part, on measurements or observations of energy emanating from building infrastructure concealed in walls obtained a mobile device. In one implementation, the energy emanating from the building infrastructure in emanates in response to one or more signals injected into the building infrastructure.
Regarding independent claim 1, Rowitch taken either independently or in combination with the prior art of record fails to teach or render obvious the at least one processor being further configured to control the transceiver to provide a notification to an external device based on a result of the indoor specification and to control the transceiver to refrain from providing the notification to the external device based on a different result of the indoor specification in conjunction with the claim other limitations.
Regarding independent claim 19, Rowitch taken either independently or in combination with the prior art of record fails to teach or render obvious the at least one processor is configured to control the electronic apparatus to provide a notification to an external device based on a result of the indoor specification and to control the electronic apparatus to refrain from providing the notification to the external device based on a different result of the indoor specification in conjunction with the other claim limitations.
Regarding independent claim 20, Rowitch taken either independently or in combination with the prior art of record fails to teach or render obvious  determination processing to control the electronic apparatus to provide a notification to an external device based on a result of the indoor specification and to control the electronic apparatus to refrain from providing the notification to the external device based on a different result of the indoor specification in conjunction with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668